Citation Nr: 1542459	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  12-33 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to October 1980.

Historically, the Veteran filed a claim for service connection for hypertension, which was denied December 1984.  The Veteran later filed a request to reopen his claim for hypertension, which was denied in August 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO denied the Veteran's request to reopen the claim for service connection for hypertension.  In November 2010, the Veteran filed a notice of disagreement (NOD).  In September 2012, the RO issued a statement of the case (SOC), granting the request to reopen but ultimately denying service connection for hypertension.  In October 2012, the Veteran filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals).  

In July 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

As regards characterization of the appeal, although the RO reopened the previously-denied claim for service connection for hypertension, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the Board's favorable decision on the request to reopen-the Board has characterized the appeal as now encompassing both matters as set forth on the title page.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision reopening the Veteran's previously-denied claim for service connection for hypertension is set forth below.  The reopened claim for service connection, on the merits, is addressed in the remand following the order; the matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In an August 2006 rating decision, the RO determined that new and material evidence had not been received to reopen a previously-denied claim for service connection for hypertension; although notified of the denial in an August 2006 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  Evidence associated with the claims file since the August 2006 denial of the claim for service connection for hypertension includes new evidence that relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The August 2006 denial of the Veteran's request to reopen a claim for service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  As evidence received since the AOJ's August 2006 denial is new and material, the criteria for reopening the claim for service connection are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the request to reopen the claim for service connection for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Under the legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may also be presumed for certain chronic diseases, to include hypertension, which are manifested to a compensable degree within a prescribed period after service (one year for hypertension).  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Historically, the RO denied the Veteran's original claim for service connection for hypertension in December 1984.  The pertinent evidence then of record consisted of the Veteran's service treatment records (referencing a reported history of hypertension) and the report of a May 1984 VA examination for hypertension.  The RO denied the claim on the basis that the Veteran's elevated blood pressure readings pre-existed his military service with no evidence of in-service aggravation.  Although notified of the denial and of his appellate rights in a December 1984 letter, the Veteran did not appeal the decision.

Subsequently (and, most recently), in January 2006, the Veteran filed a request to reopen his claim for service connection for hypertension.  In August 2006, the denied the Veteran's service connection claim for hypertension, on the basis that no new and material evidence had been received to reopen the claim.  Additional evidence then added to the record consisted of the Veteran's private medical records dated in 2005, showing continued diagnosis of, and treatment for, hypertension.

Although the Veteran was notified of the denial and his appellate rights in an August 2006 letter, he did not initiate an appeal with the filing of an NOD.  See 38 C.F.R. §§ 20.200, 20.201.   Moreover, no new and material evidence was received within the one-year appeal period following notification of the denial the August 2006 rating decision.  Therefore, the August 2006 decision is final as to evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  New evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the Secretary's duty to provide a medical examination or opinion.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Among the pertinent evidence added to the claims file since August 2006 are VA treatment records dated from January 2006 to September 2012, a November 2012 VA opinion letter, the Veteran's statements (including his hearing testimony), and an August 2012 VA examination report.

The Board finds that the above-described evidence-specifically, the November 2012 VA opinion letter and the Veteran's statements concerning his condition-provides a basis for reopening the claim for service connection for hypertension.  In his November 2010 NOD, the Veteran stated for the first time that he did not have hypertension prior to service, that he was an athlete in high school and college, that he developed hypertension during basic training for which he received treatment, and that has received post-service treatment for hypertension through VA.  The Veteran offered similar testimony during his July 2015 Board hearing.  Additionally, the Veteran submitted a November 2010 VA opinion letter stating that the Veteran's in-service treatment records show "intermittent episodes of stage 1 and 2 blood pressure readings" and that he "should probably have been diagnosed and treated for hypertension" in service.  

The Board finds that the foregoing evidence is "new" in that it was not before agency decision makers at the time of the August 2006 final denial of the claim.  Such evidence is "material" because it relates to unestablished facts necessary to substantiate his claim-namely, possible in-service incurrence of hypertension Thus, such evidence raises a reasonable possibility of substantiating the Veteran's claim.  See Shade, 24 Vet. App. at 118-19.

Accordingly, under these circumstances, the Board concludes that the criteria for reopening the claim for service connection are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for hypertension has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for service connection, on the merits, is warranted.

In August 2012, the Veteran underwent VA examination in connection with the reopened claim for service connection for hypertension claim.  During the examination, the Veteran reported issues with elevated blood pressure since the late 1970s, beginning in service during basic training.  He also stated that he did not begin taking medication for his hypertension until 2005, further explaining that he did not regularly see any healthcare provider since his separation from service until he began to seek medical care from VA in 2005.  The examiner concluded that the Veteran's hypertension was less likely as not related to military service, explaining merely that "5 or 15 blood pressure readings are significantly elevated; average [blood pressure] was 12/66 which does not meed [sic] the current definition of nor the VA ratings definition of [hypertension]."

The Board finds that the August 2012 VA examiner's opinion does not adequately consider and address the Veteran's statements, nor the November 2010 VA opinion stating that the Veteran should have been diagnosed and treated with hypertension in service.  

Moreover, although the November 2010 VA opinion provided a sufficient basis, in part, to reopen the claim, the Board finds that the opinion is not sufficient to grant the claim.  As noted, the opinion is not definitive, as it was expressed in speculative terms, and was not supported by stated rationale.  Additionally, the opinion was not complete, in that it did not address the matters of pre-existing disability or in-service aggravation raised in the record.

Under these circumstances, the Board finds that the medical opinion evidence of record is inadequate to resolve rhe claim, and that further medical opinion is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Hence, the AOJ should arrange for the August 2012 VA examiner (or another appropriate physician, if necessary) to review pertinent evidence and provide an addendum opinion, as directed below.  The AOJ should only arrange for the Veteran to undergo further examination if deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

With respect to VA records, the claims file reflects records of VA medical treatment dated up to September 2012.  Therefore, the AOJ should obtain and associate with the claims file all outstanding, pertinent records of evaluation/and or treatment of the Veteran dated since September 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The claims file reflects that the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA).  In the report of the August 2012 VA examination, the examiner noted that the Veteran is "currently on disability," possibly indicating that he is in receipt of SSA disability benefits.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the AOJ should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.

The AOJ should also give the Veteran an opportunity to present additional information and/or evidence pertinent to the claim for service connection, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and if needed authorization, following the current procedures prescribed in 38 C F R § 3 159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 USCA §§ 5103 5103A (West 2014); 38 C F R § 3 159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since September 2012.  Follow the procedures set forth in 38 C. F R § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain from SSA all records pertaining to the Veteran's application for and/or award of disability benefits, to include all administrative decision(s) and all medical records underlying such decision(s).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and if necessary authorization, to obtain any additional evidence pertinent to the pertinent to the claim on appeal.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one year period to respond (although VA may decide the claim within the one year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the medical provider who conducted the August 2012 VA examination to provide an addendum opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo another VA examination if one is deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/ examination report should include discussion of the Veteran's documented history and lay assertions.

The clinician should render an opinion, based on sound medical principles, addressing the following:

(A)  Whether the Veteran's hypertension clearly and unmistakably existed prior to service entrance, and, if so, whether hypertension was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.

(B)  If it is determined that the Veteran's hypertension did not clearly and unmistakably exist prior to service, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during service; manifested to a compensable degree within the first post-service year; OR is otherwise medically related to service.

In rendering the requested opinions, the examiner must consider and discuss all relevant medical and other objective evidence-to include, in particular, the Veteran's service treatment records and the November 2010 VA opinion letter-as well as all lay y assertions-to competent assertions as to the nature, onset and continuity of symptoms.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter remaining on appeal in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


